 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     CHRISTOPHER P. FREY
 3   Assistant Federal Public Defender
     Nevada State Bar No. 10589
 4   201 W. Liberty Street, Ste. 102
     Reno, Nevada 89501
 5   (775) 321-8451/Phone
     (775) 784-5369/Fax
 6   Chris_Frey@fd.org

 7   Attorney for Steven A. Holper, M.D.

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                              Case No. 2:18-cr-00037-JAD-NJK
12                  Plaintiff,                              STIPULATION TO CONTINUE
                                                            INITIAL APPEARANCE
13          v.
                                                            (Amended First Request)
14   STEVEN A. HOLPER, M.D.,
15                  Defendant.
16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Dayle Elieson, United
18   States Attorney, and Kilby MacFadden, Assistant United States Attorney, counsel for the
19   United States of America, and Rene L. Valladares, Federal Public Defender, and Christopher
20   P. Frey, Assistant Federal Public Defender, counsel for Steven Holper, M.D., that the Initial
21   Appearance currently scheduled on October 2, 2018 at the hour of 2:30 p.m., be vacated and
22   continued to a date and time convenient to the Court, but no sooner than thirty-five (35) days.
23          This Stipulation is entered into for the following reasons:
24          1. Dr. Holper was hospitalized on September 23, 2018, for a condition outlined in the
25               sealed exhibit attached hereto, and is medically required to remain hospitalized for
26               a five-week course of treatment.
 1           2.   Dr. Holper is not incarcerated and agrees with the need for a continuance;
 2           3. The parties agree to a continuance.
 3           The initial appearance currently scheduled for October 2, 2018, at 2:30 p.m., relates to
 4   a Petition for Action on Conditions of Pretrial Release filed on September 26, 2018. This is the
 5   first Petition related to Dr. Holper’s conditions of pretrial release to be filed in this case. This
 6   is the first request for a continuance as it relates to the initial appearance on the Petition
 7           DATED this 2nd day of October, 2018
 8
 9        RENE L. VALLADARES                                 DAYLE ELIESON
          Federal Public Defender                            United States Attorney
10
11        /s/ Christopher P. Frey                            /s/ Kilby C. Macfadden
      By:____________________________                   By:_____________________________
12      CHRISTOPHER P. FREY                                 KILBY C. MACFADDEN
        Assistant Federal Public Defender                   Assistant United States Attorney
13      Counsel for STEVEN A. HOLPER                        Counsel for the Government
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                        2
 1                                         ORDER

 2         IT IS THEREFORE ORDERED that the Initial Appearance currently scheduled on
 3   Wednesday, October 2, 2018, at 2:30 p.m., be vacated and continued to Wednesday,
 4   November 7, 2018 at the hour of 2:30 p.m., in LV Courtroom 3C before Magistrate Judge
 5   Carl W. Hoffman.
 6         DATED this 2nd day of October, 2018.
 7
 8                                           NANCY J. KOPPE
                                             UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                  3
